                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


JOHN DOE,

                      Plaintiff,

v.                                                           Case No: 6:18-mc-55-Orl-41GJK

PLATINIM PROPERTIES INVESTOR
NETWORK, INC., THE HARTMAN
MEDIA COMPANY, LLC and JASON
HARTMAN,

                      Defendants.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion for Attorney’s Fees and Costs (Doc.

10). United States Magistrate Judge Gregory J. Kelly submitted a Report and Recommendation

(Doc. 14), recommending that the Court deny the motion.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis in the Report and Recommendation. It is therefore ORDERED and

ADJUDGED as follows:

          1. The Report and Recommendation (Doc. 14) is ADOPTED and CONFIRMED and

              made a part of this Order.

          2. Plaintiff’s Motion for Attorney’s Fees and Costs (Doc. 10) is DENIED.

       DONE and ORDERED in Orlando, Florida on February 14, 2019.




                                           Page 1 of 2
Copies furnished to:

Counsel of Record




                       Page 2 of 2
